403 Pa. 596 (1961)
Hilscher, Appellant,
v.
Ickinger.
Supreme Court of Pennsylvania.
Argued April 18, 1961.
May 22, 1961.
Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
*597 Alan Kahn, with him Winokur & Kahn, for appellant.
Michael A. Foley, for appellee.
OPINION PER CURIAM, May 22, 1961:
The order of the Superior Court, reversing the new trial order of the court below and directing that judgment be entered on the verdict for the plaintiff, is affirmed on the opinion of Judge WOODSIDE, reported at 194 Pa. Superior Ct. 237, 166 A. 2d 678.